


EXHIBIT 10.5

THIRD AMENDMENT TO ASSET PURCHASE AGREEMENT

     THIS THIRD AMENDMENT TO ASSET PURCHASE AGREEMENT (this " Amendment "),
dated as of December 17, 2009, is made by and among iPRINT TECHNOLOGIES, LLC, a
Delaware limited liability company (" Buyer "), AMERICAN TONERSERV CORP., a
Delaware corporation (" ATS "), MTS PARTNERS, INC. (fka iPRINT TECHNOLOGIES,
INC.), a California corporation (" Seller "), and CHAD SOLTER, DARRELL TSO, and
SCOTT MUCKLEY (together, " Selling Shareholders ").

RECITALS

A.  The parties have entered into that certain Asset Purchase Agreement, dated
as of October 31, 2008, FIRST AMENDMENT TO ASSET
PURCHASE AGREEMENT dated February 16, 2009 and SECOND AMENDMENT TO ASSET
PURCHASE AGREEMENT dated November 16, 2009 (collectively, the “APA”) .   B.  The
parties desire to amend the APA as set forth below.

     NOW, THEREFORE, in consideration of the foregoing recitals and mutual
covenants and conditions contained herein, the parties agree as follows:

AGREEMENT

     1. Definitions . Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the APA.

     2. Amendment to Section 11.22 . Section 11.22 of the APA, entitled “Buyer’s
Supplier Credit Obligations” is hereby amended and modified in its entirety to
read as follows:

     “ Buyer’s Credit Obligations; Credit Holds; iPrint Employees, Sales
Representatives and Independent Contractors .

     (a) Buyer acknowledges that Seller has developed certain critical supplier
and vendor relationships in conducting the Business which have enabled Seller to
gain a competitive advantage against other companies competing for the same or
similar customers. In order to keep competing on the same level as Seller, Buyer
must maintain certain supplier and vendor relationships and to that end
covenants to provide reasonable credit assurances (the " Buyer’s Credit
Obligations ") to the following suppliers and vendors at their request: (i)
Supplies Distributor, (ii) Supplies Network, (iii) Vision Business Products, and
(iv) all other suppliers or vendors of Buyer who provide supplies or services to
Buyer in conducting the Business.

1

--------------------------------------------------------------------------------




     (b) Moreover, in the event that Buyer shall have been notified by any of
the foregoing suppliers or vendors providing supplies or services involving Five
Thousand Dollars ($5,000.00) or more that (i) future sales or services will only
be made or provided on a COD basis or (ii) that the supplier or vendor has
placed a credit hold on future sales, Buyer shall restore usual and customary
credit terms or credit terms that are substantially similar to those enjoyed by
Seller prior to October 31, 2008 within twenty four (24) hours of written notice
from Seller.

     (c) Buyer shall ensure that no delays shall occur on any payments on
employee benefits, wages, commissions or the like (collectively, “Compensation”)
or on any Compensation owed to any independent sales partner, elite sales
partner, sales representative or other independent contractor (collectively
“Sales Representative or Independent Contractor”) of Buyer. Commissions shall be
paid no later than the 25 th day of each month and all employees and Sales
Representative or Independent Contractor must be paid on the scheduled payment
dates.”

     3. Amendment to Section 7.2(c) . Section 7.2(c) of the APA, entitled
“Security Agreement” is hereby amended and modified in its entirety to read as
follows:

     “At the Closing, Buyer and Seller shall execute and deliver a Security
Agreement, substantially in the form attached hereto as Exhibit D (the "
Security Agreement "), and if requested by Seller, a UCC-1 financing statement
in the form prepared by Seller and presented to Buyer, or such other instrument
as may be reasonably requested by Seller for the purpose of perfecting Seller's
security interest in the Secured Assets. The Security Agreement shall also
secure all of Buyer's obligations in accordance with Section 11.22 of this
Agreement, which title has been amended to read ‘Buyer’s Credit Obligations;
Credit Holds; iPrint Employees, Sales Representatives and Independent
Contractors’.””

5. Except as expressly amended hereby, the APA shall remain unchanged.

The APA, as amended hereby, shall remain in full force and effect. From and
after the date of this Amendment, references to the APA shall be deemed to refer
to the APA as amended hereby.

     6. Headings . The titles and subtitles used in this Amendment are used for
convenience only and shall not be considered in construing or interpreting this
Amendment.

     7. No Third Party Beneficiaries . Except as expressly provided herein,
nothing in this Amendment, express or implied, is intended to confer upon any
party other than the parties hereto, or their respective successors and assigns,
any rights, remedies, obligations, or liabilities under or by reason of this
Amendment.

     8. Counterparts and Signature Pages . This Amendment may be executed in any
number of counterparts, each of which shall be deemed to be one and the same
instrument. The exchange of copies of this Amendment and of signature pages by

 

2

--------------------------------------------------------------------------------




facsimile or other electronic transmission shall constitute effective execution
and delivery of this Amendment as to the parties and may be used in lieu of the
original Amendment for all purposes. Signatures of the parties transmitted by
facsimile or other electronic means shall be deemed to be their original
signatures for all purposes.

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Third Amendment to Asset
Purchase Agreement effective as of the date first set forth above.

SELLER:  BUYER:      MTS PARTNERS, INC. (fka iPRINT  iPRINT TECHNOLOGIES, LLC 
TECHNOLOGIES, INC. ),   a Delaware limited liability company  a California
corporation            By:  AMERICAN TONERSERV CORP. ,        a Delaware
corporation  By:  /s/ Chad Solte  Its:  Managing Member    Chad Solter       
Its:  President and Secretary              By:  /s/ Chuck Mache          Chuck
Mache,        Its:  President and CEO      SELLING SHAREHOLDERS:  ATS:         
AMERICAN TONERSERV CORP. ,  /s/ Chad Solter   a Delaware corporation  Chad
Solter            /s/ Darrell Tso  By:  /s/ Chuck Mache  Darrell Tso    Chuck
Mache      Its:  President and CEO    /s/ Scott Muckley        Scott Muckley   
   


 

4

--------------------------------------------------------------------------------

